HATCHETT, Circuit Judge,
dissenting in part:
I dissent from that portion of the majority opinion which allows the Farm Interests to intervene as a matter of right. The majority’s reversal of the district court on Count I is for two reasons: (1) “the district court’s decision in this case may impair the Farm Interest ability to protect their right to participate in the administrative proceedings. If the district court issues an injunction setting numeric water quality limits, that injunction will of course bind the water district”; and (2) “viewed from a different angle, Count I of the complaint seeks to move a state administrative task — development of standards for implementing broad commands of the SWIM Act — to federal court.”
The majority’s reliance on these two reasons indicates that intervention of right is being provided to the Farm Interest because the majority has imagined “horri-bles.” The majority recognizes that Count I of the complaint seeks to move a state administrative task to federal court, but concludes that an experienced district court judge does not or will not recognize the shift from Florida administrative proceedings to federal court litigation. At this early stage of the proceedings, I would affirm the district court and allow it to continue sharpening the issues mindful of the affect a numeric level determination would have on the Farm Interests’ administrative remedies. Surely, if the time arises where the Farm Interests’ remedies will be affected, the district court will take steps to protect those interests.
Of course, we must not forget that the courts of Florida, the courts of the United States, and Florida’s administrative agencies, are open and capable of addressing issues framed by the Farm Interests.